NOTICE OF ALLOWANCE
Status of Claims
Claims 1 and 6 are currently amended as of 08/24/2022.
Claims 2-5 and 7-10 have been canceled.
Claims 1 and 6 are currently pending and allowable as set forth below.

REASOSN FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Chu et al. (US 2019/0188773) disclosing determining recommended clothing to wear at a destination based on information such as thermal sensitivity bias for a user, environment data of the location including historical temperatures at the location, and user preferences. See at least paragraph [0004], [0027], [0056], Fig. 1B.  Another piece of pertinent prior art is Shouldice et al. (US 2016/0151603) disclosing recommending sleep management solutions based on things such as temperature information. See at least paragraph [0044], [0079]. Another piece of pertinent prior art is Berg (US 2016/0055569) disclosing a series of questions/options for a customer to select and put into an algorithm in order to identify a plurality of engagement rings that best match the user’s at least one answer. See at least Abstract, paragraph [0017], [0019]. Another piece of pertinent prior art is “Textile Fabrics As Thermal Insulators” (Abdel-Rehim, Z., Saad, M., El-Shakankery, M., Hanafy, I., Textile Fabrics As Thermal Insulators, September 2006, AUTEX Research Journal, vol. 6, No 3, pps. 148-161.) disclosing converting a thermal insulating value to the tog unit. See page 151. However, none of these references, nor any others, either individually or in combination disclose Applicant’s claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625